Exhibit 10.3

 



INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated August 27, 2019 (this “Supplement”), by and
among each of the signatories hereto, to the Credit Agreement, dated as of
February 22, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Dean Foods Company (the
“Borrower”), the Lenders party thereto and Coöperatieve Rabobank U.A., New York
Branch, as administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.04 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.04;
and

 

WHEREAS, pursuant to Section 2.04 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                  The undersigned increasing lender agrees, subject to the
terms and conditions of the credit agreement, that on the date of this
supplement it shall have its commitment increased by $12,500,000, thereby making
the aggregate amount of its total commitments equal to $142,500,000.

 

2.                  The Borrower hereby represents and warrants that no Default
or Event of Default has occurred and is continuing on and as of the date hereof.

 

3.                  Terms defined in the Credit Agreement shall have their
defined meanings when used herein.

 

4.                  This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

5.                  This Supplement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same document.

 



 1 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  COBANK, ACB       By: /s/ Robert Prickett     Name: Robert Prickett    
Title:   Vice President

 

Accepted and agreed to as of the date first written above:       DEAN FOODS
COMPANY       By: /s/ Edgar A. DeGuia     Name: Edgar A. DeGuia    
Title:   Vice President & Treasurer         Acknowledged as of the date first
written above:       COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,   as
Administrative Agent       By: /s/ Eric Hurshman     Name: Eric Hurshman    
Title:   Managing Director         By: /s/ Eric J. Rogowski     Name: Eric J.
Rogowski     Title:   Executive Director  

 



[Signature Page to Increasing Lender Supplement]



 



 

 

